668 S.E.2d 257 (2008)
In the Matter of Stephen Lee STINCER.
No. S08Y1965.
Supreme Court of Georgia.
October 6, 2008.
Brinson, Askew, Berry, Seigler & Richardson, Norman S. Fletcher, J. Anderson Davis, Rome, for Stincer.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the Petition for Voluntary Discipline filed by Stephen Lee Stincer. In his petition, Stincer admits violating Rules 1.3, 1.4, and 8.4 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d), in connection with his representation of a client in federal district court. Stincer admits that in 2006, when he had been an associate in a law firm for three years, he was assigned to conduct discovery for a products liability case in federal court, despite having very little experience in that area. He did not forward discovery requests to his client and he did not respond to the *258 discovery requests. He failed to inform the partner on the case of the problems and he made misrepresentations to the district court. His actions led to the district court imposing sanctions in the form of dismissal of the client's answer and defenses. Stincer also submits that the underlying case was settled, as was any claim for malpractice; at the relevant time, he had personal and family problems and also experienced stress at work as he was pressured to add more billable hours and take the South Carolina Bar exam while continuing his practice. He suffered panic attacks and insomnia and constantly felt as if he were having a heart attack. Stincer eventually resigned from his law firm and took a three-month sabbatical from the practice of law. He sought treatment from a psychologist who diagnosed him with extreme anxiety and he continues to work with that psychologist on stress and anxiety management. After the three-month period Stincer took a job in another law firm. Stincer has provided documentation of his medical treatment, acknowledges his misconduct, is remorseful, and avers that it will not happen again. The State Bar supports the petition, accepts the description of the mitigating factors, and states that a suspension is the appropriate discipline.
Having reviewed the record, the Court concludes that a public reprimand and a suspension are the appropriate level of discipline in this case. See, e.g., In the Matter of H. Owen Maddux, 281 Ga. 607, 642 S.E.2d 317 (2007); In the Matter of Eric Robert Johnson II, 281 Ga. 674, 641 S.E.2d 535 (2007). Therefore, it is hereby ordered that Stephen Lee Stincer be given a public reprimand, see Bar Rule 4-102(b)(3), and be suspended from the practice of law for a period of one month, effective as of the date of this opinion. Stincer is reminded of his duties pursuant to Bar Rule 4-219(c).
One-month suspension.
All the Justices concur.